—Order unanimously affirmed without costs. Memorandum: Family Court’s “determination regarding custody * * * based upon a first-hand assessment of the credibility of the witnesses after an evidentiary hearing, is entitled to great weight and will not be set aside unless it lacks an evidentiary basis in the record” (Matter of Samuel L. J. v Sherry H., 206 AD2d 886, lv denied 84 NY2d 810). The record supports the court’s determination that the best interests of the children would be served by continuing joint custody (see, Matter of Meres v Botsch, 260 AD2d 757, 758) and that the primary residence of the children shall be with petitioner. (Appeal from Order of Monroe County Family Court, Miles, J.H.O. — Custody.) Present — Green, J. P., Wisner, Scudder, Burns and Lawton, JJ.